Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/21 has been entered.
Response to Amendment
Claims 1-10 and 12 have been canceled.  Claim 30 has been added.  Claims 11, 13-14, 16-18, 20, 22-23, and 26 have been amended.  Claims 11 and 13-30 are pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection to the claims previously set forth in the Final Office Action mailed 8/10/21.
Applicant’s amendment to the Specification/Drawings has overcome each and every objection to the drawings set forth in the Non-Final Office Action mailed 8/10/21 however the newly submitted Figures 7-8 introduce new matter (see objection to Specification below).
Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 18, Applicant has argued Bland (U.S. 2003/0010014) fails to disclose “a leading edge of the flow guide is disposed downstream from an outlet of the diffuser or the leading edge of the flow guide is disposed at a position which coincides with the outlet of the diffuser” (see Remarks filed 11/10/21, Page 16).  The Examiner doesn’t find this argument persuasive.  Element J of Modified Fig. 1 below is shown as a type of outlet of Bland’s diffuser (6); and a leading edge of Bland’s flow guide (8) is shown at element 9 in Fig. 1; and this leading edge (at element 9) is shown in Modified Fig. 1 at a position which coincides with element J.  Therefore, Bland discloses this limitation of claim 18.  Further regarding claim 18, Applicant has argued Bland fails to disclose “wherein the plurality of struts are provided on the outlet side of the diffuser in the space, and are disposed at intervals in a circumferential direction of the rotor”.  The Examiner doesn’t find this argument persuasive.  Bland’s plurality of struts (7) are all of the volume enclosed by the housing shells 15 and elements 7 are clearly shown within this volume in Fig. 1. Bland therefore discloses the claimed invention of claim 18.
Regarding claim 12 (which has been merged with claim 11), Applicant has argued that in Bland, the flow guide (8) has a C-shaped cross section such that the flow velocity is maintained and therefore the turning of the compressed gas cannot be further delayed.  The Examiner does not find this argument persuasive.  Fig. 1 shows a flow direction at arrows 5, 5a, and 5b, and element 8 is shown causing turning in this flow direction at elements 5a and 5b, and the turning at element 5b is shown downstream and therefore delayed from the turning at element 5a.  Therefore Bland discloses the claimed limitation of claim 11 requiring the flow guide delays turning of a flow direction of the compressed gas.
Specification
The amendment filed 11/10/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment the geometry of element 17 depicted in Figs. 7 and 8 was not described in the original disclosure.  The original disclosure described “the first guide surface 17a may be inclined in a direction approaching the axis O1 of the rotor 11 from the leading edge 17A toward the trailing edge 17B of the flow guide 17” (see Para 71 of US2020/0056508 (PGPUB of instant invention)), however newly added Figs. 7-8 include details of this inclination which are not described (e.g. the degree of the inclination).
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 13 is objected to because “an axis of the rotor” in lines 2-3 should be --the axis of the rotor-- (amendment to claim 11 introduced the axis).  
Claim 16 is objected to because “an axis of the rotor” in line 5 should be --the axis of the rotor-- (amendment to claim 11 introduced the axis).
Claim 17 is objected to because “an axis of the rotor” in line 6 should be --the axis of the rotor-- (amendment to claim 11 introduced the axis).
Claim 18 is objected to because of the following informalities:
“a rotor disposed from the compressor to the turbine” in line 15 should be moved above line 13 (see objection of circumferential direction below); 
“in a circumferential direction” in lines 13-14 should be --in a circumferential direction of the rotor
“in a circumferential direction of the rotor” in line 24 should be --in the circumferential direction of the rotor--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, and 13-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bland et al. (U.S. 2003/0010014).

    PNG
    media_image1.png
    692
    936
    media_image1.png
    Greyscale


Re claim 11:
Bland discloses a gas turbine (Para 14 - “…of a gas turbine…”) comprising: 

a casing (15, housing shell - Para 21 (a type of casing as shown in Fig. 1)) in which a space (Para 23 - “…A volume enclosed by the housing shells 15…”) is formed (Para 23 - “…A volume enclosed by the housing shells 15…”); 
a combustor (10, combustion chambers - Para 16) which is disposed in the space (Para 23 - “A volume”) of the casing (15)(see Fig. 1 - element 10 is shown within element 15) and generates a combustion gas using the compressed gas (see Fig. 1 and Paras 16 and 20); 
a turbine (Para 21 - “a turbine” (see Fig. 1 - unlabeled turbine referenced in Paras 21 and 25 is shown downstream of element 10)) which is provided downstream from the combustor (Para 25 - “…turbine installation immediately exposed to the hot gas 34…” (see Fig. 1 - unlabeled turbine referenced in Paras 21 and 25 is shown downstream of element 10)) and is driven by the combustion gas (see Fig. 1 - elements 32 of unlabeled turbine referenced in Paras 21 and 25 are shown driven by element 34); 
a diffuser (6, duct section - Para 14 (see Fig. 1 where element 6 is shown as a type of diffuser as the thickness of elements 39 and 38 is shown gradually decreasing along a length of element 6)) which connects an outlet (see Fig. 1 at element 4 (location at element 4 is a type of outlet of compressor 3 as described in Para 14 - “…compressed air leaves the compressor 3 through a ring of guide vanes 4…”)) of the compressor (3) and an entrance (Modified Fig. 1 above - C (person having ordinary skill in the art would recognize element C as a type of entrance to element 15 as it is shown 
a flow guide (8, annular deflector - Para 15 (a type of flow guide as shown in Fig. 1 and as described in Para 17)) provided on an outlet side of the diffuser (6) in the space (Para 23 - “A volume”) formed in the casing (15)( see Modified Fig. 1 above - element J is shown as a type of outlet of element 6, and elements 8 are shown provided on a side the side of element 6 which contains element J, and elements 8 are shown provided in the volume enclosed by element 15 (relied upon as the space)); and 
a rotor (1, rotor - Para 14) disposed from the compressor (3) to the turbine (Para 21 - “a turbine”)(see Fig. 1 - element 1 is shown disposed from element 3 to unlabeled “turbine” referenced in Paras 21 and 25), 
annular deflector 8”), and includes a first guide surface (Modified Fig. 1 above - element A (person having ordinary skill in the art would recognize element A as a type of first guide surface as it is shown as a first surface of element 8 which is described in Para 17 as guiding flow)) which is provided on a rotor (1) side (see Modified Fig. 1 above - element A is shown on a side of element 8 toward element 1) and delays turning of a flow direction (see Fig. 1 - 5, 5a, and 5b (person having ordinary skill in the art would recognize elements 5/5a/5b collectively as a type of flow direction and the turning at element 5b is shown downstream, and thereby delayed, from the turbine at element 5a)) of the compressed gas that has passed through the diffuser (6)(Modified Fig. 1 above - the curve at element 5b is shown occurring downstream/delayed that of curve at element 5/5a which is shown caused by shape of element A), and a second guide surface (Modified Fig. 1 above  B (person having ordinary skill in the art would recognize element B as a type of second guide surface as it is shown as a second surface of element 8 which is described guiding flow in Para 17)) which is disposed outside the first guide surface (Modified Fig. 1 above - A)(see Modified Fig. 1 above - element B is shown radially outside element A) and turns the flow direction (5/5a/5b) of the compressed gas that has passed through the diffuser (see Modified Fig. 1 above - curve at element 5/5a is shown caused by element B), 
wherein the first guide surface (Modified Fig. 1 above - A) is parallel to an axis (2, center line - Para 14 (a type of axis of element 1 as described in Para 14 - “…rotor 1…rotates about a center line 2…”)) of the rotor (1)(see Modified Fig. 1 above - element A is shown parallel to element 2), and 
or the leading edge (see Fig. 1 at element 9) of the flow guide (8) is disposed at a position which coincides with the outlet (Modified Fig. 1 above  J) of the diffuser (8)(see Modified Fig. 1 at element 9 (type of leading edge of element 8 is shown at element 9 and this is shown disposed at a type of position which coincides with element J)).
Re claim 13:
Bland discloses wherein the second guide surface (Modified Fig. 1 above - B) is a curved surface (see Modified Fig. 1 above - element B is shown as a type of curved surface) which curves in a direction going away from an axis (2) of the rotor (1) from the leading edge (9) toward a trailing edge (Modified Fig. 1 above - D (person having ordinary skill in the art would recognize element D as a type of trailing edge of element 8 as it is shown as the point of element 8 that is furthest downstream)) of the flow guide (8)(see Modified Fig. 1 above - element B is shown curving in a direction going away from element 2 from 9 toward element D).
Re claim 14:
Bland discloses wherein the diffuser (6) includes a first tubular portion (38, wall - Para 14 (a type of first tubular portion as shown in Fig. 1 and as described in Para 14 - “…duct section, which is…circular in cross section…bounded on the inside by a wall 38…”)), and a second tubular portion (39, wall - Para 14 (a type of second tubular 
a plurality of struts (7, struts - Para 15), which connect the first tubular portion (38) and the second tubular portion (39) in a radial direction (see Fig. 1 - a type of radial direction of element 1 is shown extending from the bottom to the top of Fig. 1) of the rotor (1)(see Fig. 1 - element 7 is shown connecting element 38 with element 39 in a type of radial direction of element 1), are disposed in a circumferential direction (see Figs. 1 and 3 - a type of circumferential direction is shown in Fig. 3 which extends around “center line 2” (per para 14) in Fig. 1) of the rotor (1)(see Figs. 1 and 3 - elements 7 are shown disposed in a circumferential direction of element 1 between two views), and support the flow guide (8)(see Fig. 3 and Para 15 - “…struts 7 support a C-shaped cross section annular deflector 8…”).
Re claim 15:
Bland discloses wherein shapes of the plurality of struts (7) are blade shapes (see Figs. 1 and 3 - shape of elements 7 are shown as a type of blade shape between views of Fig. 1 and Fig. 3).
Re claim 16:
Bland discloses wherein the plurality of struts (7) are disposed so as to partially overlap the combustor (10) in the circumferential direction of the rotor (1)(see Figs. 1-3 - 
inner sides of leading edge portions (Modified Fig. 1 above - E (person having ordinary skill in the art would recognize element E as a type of inner side of leading edge portions of element 7 as it is shown as a radially inner portion of the edge of element 7 that is most upstream)) of the plurality of struts (7) are inclined so as to form acute angles with respect to the axis (2) of the rotor (1)(see Modified Fig. 1 above - acute angle shown formed by angle between element E and element 2).
Re claim 17:
Bland discloses wherein the first tubular portion (38) includes an outer circumferential surface (Modified Fig. 1 above - F (person having ordinary skill in the art would recognize element F as a type of outer circumferential surface as it shown as a radially outer surface of element 38 which is described in Para 14 as circular in cross section)) facing the second tubular portion (39)(see Modified Fig. 1 above - element F is shown facing element 39), 
the second tubular portion (39) includes an inner circumferential surface (Modified Fig. 1 above - G (person having ordinary skill in the art would recognize element G as a type of inner circumferential surface as it shown as a radially inner surface of element 39 which is described in Para 14 as circular in cross section)) facing 
a first angle (see Modified Fig. 1 above - an angle is shown formed between element F and element 2) formed by the axis (2) of the rotor (1) and the outer circumferential surface (Modified Fig. 1 above - F) is smaller than a second angle (see Modified Fig. 1 above - an angle is shown formed between element G and element 2) formed by an axis (2) of the rotor (1) and the inner circumferential surface (Modified Fig. 1 above - G)(see Modified Fig. 1 above - the angle between element F and element 2 is shown smaller than the angle between element G and element 2 (the thickness of element 39 is shown reducing faster moving from left to right of Fig. 1 than the thickness of element 38)).
Re claim 18:
Bland discloses a gas turbine (Para 14 - “…of a gas turbine…”) comprising: 
a compressor (3, compressor - Para 14) which compresses gas to generate a compressed gas (Para 14 - “…in a compressor 3, compressed air leaves the compressor 3…”); 
a casing (15, housing shell - Para 21 (a type of casing as shown in Fig. 1)) in which a space (Para 23 - “…A volume enclosed by the housing shells 15…”) is formed (Para 23 - “…A volume enclosed by the housing shells 15…”); 
a combustor (10, combustion chambers - Para 16) which is disposed in the space (Para 23 - “A volume”) of the casing (15)(see Fig. 1 - element 10 is shown within element 15) and generates a combustion gas using the compressed gas (see Fig. 1 and Paras 16 and 20); 

a diffuser (6, duct section - Para 14 (see Fig. 1 where element 6 is shown as a type of diffuser as the thickness of elements 39 and 38 is shown gradually decreasing along a length of element 6)) connecting an outlet (see Fig. 1 at element 4 (location at element 4 is a type of outlet of compressor 3 as described in Para 14 - “…compressed air leaves the compressor 3 through a ring of guide vanes 4…”)) of the compressor (3) and an entrance (Modified Fig. 1 above - C (person having ordinary skill in the art would recognize element C as a type of entrance to element 15 as it is shown as a space at the beginning of the internal volume created by element 15)) of the casing (15)(see Modified Fig. 1 above - element 6 is shown connecting location at element 4 with location at element C), the diffuser (6) being gradually enlarged in diameter from the outlet (Fig. 1 - at element 4) of the compressor (3) toward the entrance (Modified Fig. 1 above - C) of the casing (15)(see Modified Fig. 1 above - diameter of element 6 (element 6 is described as circular in cross section in Para 14) is shown growing from the location at element 4 toward element C as the thickness of wall 38 is shown shrinking from the location at element 4 toward element C), and defining a flow path (see Fig. 1 at element 5 (element 6 is shown defining element 5 which is shown as a type of flow path as described in Para 14 - “…compressed air leaves the compressor 
a flow guide (8, annular deflector - Para 15 (a type of flow guide as shown in Fig. 1 and as described in Para 17)) provided on an outlet side (see Fig. 1 - at intersection of 6 and 7 (the location where element 6 intersects with element 7 is shown as a type of outlet side of element 6 as it is shown as an end of element 6 and a beginning of element 7)) of the diffuser (6)(see Fig. 1 - element 8 is shown provided at location of element 7) in the space (Para 23 - “A volume”) formed in the casing (15)(see Fig. 1 - element 8 is shown located in the internal volume defined by element 15); 
a plurality of struts (7, struts - Para 15) disposed to overlap the flow guide (8) in a circumferential direction (see Figs. 1 and 3 - a type of circumferential direction is shown in Fig. 3 which extends around “center line 2” (per para 14) in Fig. 1)(see Figs. 1 and 3 - element 7 is shown in Fig. 3 overlapping element 8 in the circumferential direction), and which are connected to the flow guide (8) in the circumferential direction (see Fig. 3 and Para 15 - “…struts 7 support a C-shaped cross section annular deflector 8…” (for element 7 to support element 8 requires a type of connection which is shown in the circumferential direction in Fig. 3)); and 
a rotor (1, rotor - Para 14) disposed from the compressor (3) to the turbine (Para 21 - “a turbine”)(see Fig. 1 - element 1 is shown disposed from element 3 to unlabeled “turbine” referenced in Paras 21 and 25), 
annular deflector 8”), and includes a first guide surface (Modified Fig. 1 above - element A (person having ordinary skill in the art would recognize element A as a type of first guide surface as it is shown as a first surface of element 8 which is described in Para 17 as guiding flow)) which is provided on a rotor (1) side (see Modified Fig. 1 above - element A is shown on a side of element 8 toward element 1) and delays turning of a flow direction (see Fig. 1 - 5, 5a, and 5b (person having ordinary skill in the art would recognize elements 5/5a/5b collectively as a type of flow direction)) of the compressed gas that has passed through the diffuser (6)(Modified Fig. 1 above - the curve at element 5b is shown occurring downstream/delayed that of curve at element 5/5a which is shown caused by shape of element A), and a second guide surface (Modified Fig. 1 above  B (person having ordinary skill in the art would recognize element B as a type of second guide surface as it is shown as a second surface of element 8 which is described guiding flow in Para 17)) which is disposed outside the first guide surface (Modified Fig. 1 above - A)(see Modified Fig. 1 above - element B is shown radially outside element A) and turns the flow direction (5/5a/5b) of the compressed gas that has passed through the diffuser (see Modified Fig. 1 above - curve at element 5/5a is shown caused by element B), 
wherein a leading edge (see Fig. 1 at element 9 (location of element 8 at 9 is shown as a type of leading edge as it is shown as the upstream most point of element 8)) of the flow guide (8) is disposed downstream from an outlet (Modified Fig. 1 above - J (person having ordinary skill in the art would recognize element J as a type of outlet of element 6)) of the diffuser (6) or the leading edge (see Fig. 1 at element 9) of the flow guide (8) is disposed at a position which coincides with the outlet (Modified Fig. 1 above  
wherein the plurality of struts (7) are provided on the outlet side (see Fig. 1 - at intersection of 6 and 7) of the diffuser (6) in the space (Para 23 - “A volume”)(see Modified Fig. 1 above - element J is shown as a type of outlet of element 6, and elements 7 are shown provided on a side the side of element 6 which contains element J, and elements 7 are shown provided in the volume enclosed by element 15 (relied upon as the space)), and are disposed at intervals in a circumferential direction of the rotor (1)(see Figs. 1 and 3 - elements 7 are shown disposed at intervals in the circumferential direction), and 
wherein the plurality of struts (7) are connected to a first tubular portion (38, wall - Para 14 (a type of first tubular portion as shown in Fig. 1 and as described in Para 14 - “…duct section, which is…circular in cross section…bounded on the inside by a wall 38…”)) of the diffuser (6) on the rotor (1) side (see Fig. 1 where element 7 is shown connected to element 38 on side nearest element 1), and an outer side (see Modified Fig. 1 above - H (person having ordinary skill in the art would recognize element H as a type of outer side of element 7 as it is shown as radially outer)) of the plurality of struts (7) is connected to a second tubular portion (39, wall - Para 14 (a type of second tubular portion as shown in Fig. 1 and as described in Para 14 - “…duct section, which is…circular in cross section…bounded on the… outside by a wall 39.”)) of the diffuser (6)(see Modified Fig. 1 above where element 7 is shown connected to element 39 on side nearest element H) so that the plurality of struts (7) connect the first tubular portion 
Re claim 19:
Bland discloses wherein the first guide surface (Modified Fig. 1 above - A) is parallel to an axis (2, center line - Para 14 (a type of axis of element 1 as described in Para 14 - “…rotor 1…rotates about a center line 2…”)) of the rotor (1)(see Modified Fig. 1 above - element A is shown parallel to element 2).
Re claim 20:
Bland discloses wherein the second guide surface (Modified Fig. 1 above - B) is a curved surface (see Modified Fig. 1 above - element B is shown as a type of curved surface) which curves in a direction going away from the axis (2) of the rotor (1) from the leading edge (9) toward a trailing edge (Modified Fig. 1 above - D (person having ordinary skill in the art would recognize element D as a type of trailing edge of element 8 as it is shown as the point of element 8 that is furthest downstream)) of the flow guide (8)(see Modified Fig. 1 above - element B is shown curving in a direction going away from element 2 from 9 toward element D).
Re claim 21:
Bland discloses wherein shapes of the plurality of struts (7) are blade shapes (see Figs. 1 and 3 - shape of elements 7 are shown as a type of blade shape between views of Fig. 1 and Fig. 3).
Re claim 22:

inner sides of leading edge portions (Modified Fig. 1 above - E (person having ordinary skill in the art would recognize element E as a type of inner side of leading edge portions of element 7 as it is shown as a radially inner portion of the edge of element 7 that is most upstream)) of the plurality of struts (7) are inclined so as to form acute angles with respect to an axis (2) of the rotor (1)(see Modified Fig. 1 above - acute angle shown formed by angle between element E and element 2).
Re claim 23:
Bland discloses wherein the first tubular portion (38) includes an outer circumferential surface (Modified Fig. 1 above - F (person having ordinary skill in the art would recognize element F as a type of outer circumferential surface as it shown as a radially outer surface of element 38 which is described in Para 14 as circular in cross section)) facing the second tubular portion (39)(see Modified Fig. 1 above - element F is shown facing element 39), 
the second tubular portion (39) includes an inner circumferential surface (Modified Fig. 1 above - G (person having ordinary skill in the art would recognize 
a first angle (see Modified Fig. 1 above - an angle is shown formed between element F and element 2) formed by the axis (2) of the rotor (1) and the outer circumferential surface (Modified Fig. 1 above - F) is smaller than a second angle (see Modified Fig. 1 above - an angle is shown formed between element G and element 2) formed by an axis (2) of the rotor (1) and the inner circumferential surface (Modified Fig. 1 above - G)(see Modified Fig. 1 above - the angle between element F and element 2 is shown smaller than the angle between element G and element 2 (the thickness of element 39 is shown reducing faster moving from left to right of Fig. 1 than the thickness of element 38)).
Claims 11 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terauchi et al. (U.S. 2019/0003487).

    PNG
    media_image2.png
    608
    516
    media_image2.png
    Greyscale

Re claim 11:
Terauchi discloses a gas turbine (GE, gas turbine - Para 22) comprising: 

a casing (Para 27 - “a casing for the entire gas turbine GE” (shown in Fig. 1, corresponding to entire outer shell of GE)) in which a space (see Fig. 1 - the “casing for the entire gas turbine GE” referenced in Para 27 is shown creating/forming an internal volume of element GE) is formed; 
a combustor (3, combustor - Para 22) which is disposed in the space of the casing (see Fig. 1 - element 3 is shown disposed within internal volume created by “casing for the entire gas turbine GE” referenced in Para 27) and generates a combustion gas (G, combustion gas - Para 22) using the compressed gas (CA)(see Fig. 1 and Para 22 - “…fuel F is burned together with the com pressed air CA in the combustor 3 , and a turbine 5 is driven by using the obtained high temperature and high pressure combustion gas G…”); 
a turbine (5, turbine - Para 22) which is provided downstream from the combustor (3) and is driven by the combustion gas (G)( see Fig. 1 and Para 22 - “…fuel F is burned together with the com pressed air CA in the combustor 3 , and a turbine 5 is driven by using the obtained high temperature and high pressure combustion gas G…”); 
a diffuser (19, diffuser - Para 24) which connects an outlet (1a, outlet of the compressor - Para 24) of the compressor (1) and an entrance of the casing (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of entrance to the “casing for the entire gas turbine engine GE” referenced in Para 27)), is gradually enlarged in diameter from the outlet of the compressor toward the 
a flow guide (45 - dividing guide body - Para 29) provided on an outlet side (63, rear diffuser portion - Para 36) of the diffuser (19) in the space formed in the casing (see Fig. 2 - element 45 is shown provided at element 63 and within the internal volume created by “casing for the entire gas turbine engine GE” referenced in Para 27); and 
a rotor (7, rotor - Para 23) disposed from the compressor (3) to the turbine (5)(see Figs. 1-2 (element 7 is shown disposed from element 3 to element 5 between two views of Figs. 1 and 2)), 
wherein the flow guide (45) has an annular shape (Para 30 - “dividing guide body having an annular shape”) and includes a first guide surface (Modified Fig. 2 above - D (person having ordinary skill in the art would recognize element D as a type of first guide surface)) which is provided on a rotor side (see Modified Fig. 2 above - element D is shown on a side of element 45 nearest element 7) and delays turning of a flow direction of the compressed gas (CA) that has passed through the diffuser (19)(Modified Fig. 2 above - turning of CA is shown delayed by element D as CA flows straight past element D and is then shown turning at element 65 while flow past element B is shown turning prior), and a second guide surface (Modified Fig. 2 above - B (person having ordinary skill in the art would recognize element B as a type of second guide surface)) which is disposed outside the first guide surface (see Modified Fig. 2 above - element B 
wherein the first guide surface (Modified Fig. 2 above - D) is parallel to an axis of the rotor (C, axis - Para 22)(see Modified Fig. 2 above - element D is shown parallel to axis “C”), and 
5wherein a leading edge (45a, front end of the dividing guide body - Para 30 (shown as a type of leading edge in Fig. 2)) of the flow guide (45) is disposed downstream from an outlet (Modified Fig. 2 above - E (person having ordinary skill in the art would recognize element E as a type of outlet of element 19)) of the diffuser (19)  or the leading edge of the flow guide is disposed at a position which coincides with the outlet (Modified Fig. 2 above - E) of the diffuser (19)(see Modified Fig. 2 above - element 45a is shown disposed at a position which coincides with element E).
Re claim 30:
Terauchi discloses wherein an outer peripheral surface (Modified Fig. 2 above - F (person having ordinary skill in the art would recognize element F is a type of outer peripheral surface of element 45)) of the flow guide (45) has a constant diameter in cross section (see Fig. 3 - element 45 is shown with a constant diameter in cross section).
Allowable Subject Matter
Claims 24-29 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not 
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 24-29 are allowable primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the first guide surface is inclined in a direction approaching the axis of the rotor from the leading edge toward a trailing edge of the flow guide” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 24.
Additionally, the prior art of record does not teach “wherein the first guide surface is inclined in a direction approaching the axis of the rotor from the leading edge toward a trailing edge of the flow guide” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 24.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                             12/6/21